Citation Nr: 0724088	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 through 
December 1945.

This matter comes before the Board of Veteran's Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim for service 
connection for a back disorder.

The veteran's July 2007 motion to advance his claim on the 
docket based on his age has been granted.

After the claims file was transferred to the Board, in 
evidence received in June 2007, the veteran appears to be 
raising a claim for an increased rating and for total 
disability based on individual unemployability.  These issues 
are REFERRED to the RO for the appropriate action.

In June 2007, the Board received additional evidence from the 
veteran.  This evidence includes a duplicate of a page from 
the service medical records, a statement from the veteran 
reiterating his history in service and statements from the 
veteran, his spouse, a friend, and a physician, detailing the 
severity of the veteran's current medical conditions.  The 
veteran's statement about his history in service duplicates 
previous statements of record.  The statements about the 
veteran's current poor health relate to the referred claim 
for an increased rating.  The additional evidence does not 
include any record or fact which is relevant to the decision 
below which has not already been considered by the agency of 
original jurisdiction.  Thus, the April 2006 statement of the 
case issued to the veteran is still considered complete, as 
it considered all evidence relevant to the claim.  38 C.F.R. 
§ 19.29 (2006), Manlincon v. West, 12 Vet. App. 238 (1998).  
Appellate review may proceed.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. Numerous history and physical examinations conducted 
during service were devoid of complaints or findings of a 
back disorder, no back complaints were noted on the physical 
examination for separation from service, and clinical 
evaluation of the back at separation was normal.

3. A disorder of the back, including degenerative arthritis, 
was not shown in service or within a year after active 
service and is not shown to be related to service or an event 
of service origin.


CONCLUSION OF LAW

A back disorder, including degenerative arthritis, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a veteran as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the veteran 
with notice of what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the veteran with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004), 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

First, VA has a duty to notify the veteran and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the veteran is expected to provide.  In what can 
be considered a fourth element of the requisite notice, VA 
must "also request that the veteran provide any evidence in 
the veteran's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g), Pelegrini 
v. Principi, 18 Vet. App. 112, 119, 121 (2004).

VA has satisfied its duty to notify by means of an April 2005 
letter from the RO to the veteran.  In this case, the veteran 
was informed of the duty to notify, the duty to assist, the 
duty to obtain records, and the duty to obtain examinations 
or opinions.  The letter advised the veteran of the type of 
evidence which would establish the claim and he was afforded 
time to submit such evidence.  The letter satisfied the 
requirements of Pelegrini, as the veteran was informed of the 
elements of service connection, of what evidence VA was 
responsible for obtaining, and of what evidence he himself 
should submit, including any evidence not in the possession 
of the Federal government.  He was essentially asked to 
submit any evidence he had that supported his claim.  38 
C.F.R. § 3.159(b)(1) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
reaffirmed that the enhanced duty to notify provisions under 
the VCAA should be met prior to an initial unfavorable agency 
of original jurisdiction decision on the claim.  In the 
instant case, the April 2005 notice was provided prior to 
final adjudication of the claim in the April 2006 statement 
of the case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In May 2006, the veteran was provided with notice 
regarding the effective date and disability evaluations 
available when service connection is established for any 
claimed disability, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  If there was any defect 
in compliance with the VCAA, the veteran is not prejudiced 
thereby as the veteran's various statements and evidentiary 
submissions demonstrate that he has had the opportunity to 
meaningful participate in the claim.  The requirements of the 
duty to notify are satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board notes that there does not appear to be any 
outstanding medical or other records that are relevant to 
this appeal, as the RO has made efforts to develop the record 
and has obtained the veteran's service medical records, VA 
medical records, and reports of VA examinations conducted in 
November 1946, December 1986, January 1987, January 2005.

In an April 2005 statement, the veteran contended that VA 
treatment records from the 1970s and 1980s would show the 
severity of his back disorder at that time.  Subsequent to 
his April 2005 statement, the veteran did submit VA treatment 
records from the 1980s and he did not indicate that there 
were any additional records to obtain.  It would appear that 
any records from the 1970s would be of limited probative 
value, as they would be dated approximately twenty-five years 
after discharge and the veteran did not indicate that they 
were relevant as to whether the veteran had back problems in 
service.  Moreover, the veteran had already submitted 
evidence that he had a back disorder which was diagnosed in 
1963, so VA treatment records from the 1970s and 1980s would 
not establish onset of a back disorder.  As such, the Board 
finds there are no additional relevant records that need to 
be obtained in regard to the issue on appeal.

Although the veteran was not afforded a VA examination 
specifically for the back disorder, the Board finds that no 
such development is warranted.  The evidence of record, which 
includes detailed service medical records and treatment 
records from 1963 through 2005, is sufficient to make a 
decision in this matter.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006).  The requirements of the duty to 
assist are satisfied.

The veteran has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application and by his arguments 
demonstrates he understands what is necessary to substantiate 
his claim. Therefore, the duty to assist and duty to notify 
as contemplated by applicable provisions, including VCAA, has 
been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
veteran.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Legal Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review . . . the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  To do so, the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

Factual Background and Analysis

The veteran is seeking service connection for his back 
disorder and claims, in statements dated in March 2005 and 
June 2007, that it is related to an incident at Guadalacanal 
wherein he fell from a coconut tree while stringing 
communication wire and injured his back.  The service records 
confirm that the veteran was responsible for inspecting and 
repairing telephone wires.  At the outset, the Board notes 
that the veteran did not serve in combat, and therefore 
sufficient proof of the alleged in-service injury must be 
provided.  38 U.S.C.A. § 1154(b); Stone v. Nicholson, No. 06-
7609 (Fed. Cir. Feb. 7, 2007) (relaxed standard for combat 
veteran to prove service connection does not equate to a 
relaxed standard to prove service in combat).  As will be 
explained, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

The veteran's back was normal on entrance into service in 
January 1943.  In December 1943, the veteran fractured his 
right wrist in Guadalcanal when he hyper-extended the wrist 
during a basketball game.  The injury was not recognized 
until July 1944, when a cast was applied at the 52nd Field 
Hospital.  He was evacuated and eventually transferred to the 
31st General Hospital in New Hebrides.  In August 1944, a 
bone graft, taken from his left tibia, was performed on the 
right wrist.  The wrist was immobilized in a cast until mid-
November 1944.  In mid-September 1944, while hospitalized for 
the fracture of the right wrist, the veteran stepped in a 
shallow hole while walking around the 31st General Hospital 
area, fell, and fractured the left tibia at the bone graft 
site.  The injury was treated by closed reduction and 
immobization in a cast.  The veteran was transferred to 
Foster General Hospital in Jackson, Mississippi, and the cast 
was removed in January 1945.  He returned to duty in March 
1945.  There was no complaints or findings of any back injury 
or problems during this time.

Service medical records show the veteran was hospitalized 
continually from July 1944 through March 1945.  Several 
histories and physical examinations were conducted during the 
veteran's lengthy hospital stay.  Each report described the 
veteran's bones, joints, and muscular system as negative or 
normal with the exception of the right wrist and left leg 
injuries for which he was being treated.  Although he had 
numerous opportunities to do so, the veteran did not complain 
about a back injury or back problems in service and none were 
noted in his service medical records or his examination at 
separation from service.

The veteran stated in April 2005 that, in spring or summer of 
1945, he was assigned to casual company because of his 
overall condition, including his back.  However, a report on 
the veteran's physical status in February 1945 lists the 
assigned diagnoses and does not mention a back disorder.  
Service records from March 1945 show the veteran being 
returned to duty, and discuss the specific injuries requiring 
special consideration in the veteran's assignment.  A back 
disorder or injury is not mentioned.  Additional medical 
records from April to December 1945 show no complaints of 
back pain or reference to a back injury.  No back complaints 
were noted in the veteran's complete service medical records.  
The veteran's separation examination in December 1945 noted 
normal functioning of the left lower extremity and pes 
planus, second degree, with bilateral eversion.  No other 
abnormalities, including a back disorder or injury, or 
complaints of back pain, are noted.  The examination 
discusses the veteran's left leg and right wrist injuries, 
but does not discuss a back injury.  The Board finds that the 
veteran's inaccurate statement regarding the reasons he was 
put on casual company suggests that he may not correctly 
recall the details or severity of any back injury he may have 
sustained in service.  See Barr v. Nicholson, No. 04-0534 
(Veteran. App. June 15, 2007) (the Board must consider the 
credibility and weight of a veteran's statements, and any 
other competent lay or medical evidence, in determining 
whether to grant service connection based on continuity of 
symptomatology).

The veteran has stated that he experienced back pain before 
entering the service.  In April 2003, he told a VA examiner 
that his back pain began in high school, and during a 
February 2006 hearing, the veteran stated that he had 
experienced back pain all his life.  The veteran's back was 
found to be normal during his entrance and separation 
examinations, and the veteran does not contend that a 
preexisting back disorder was aggravated in service.  Given 
the lack of evidence of a back disorder until 1963, the Board 
finds that the veteran was in sound condition when he was 
accepted for the service and, in the absence of any evidence 
of a back injury or disorder in service, the veteran did not 
have a back disorder which was aggravated in service.  
However, the veteran's statements regarding back pain prior 
to service are evidence that the veteran is uncertain as to 
the etiology of his current back disorder, and the Board 
therefore affords his statements less weight.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007), Buchanon v. 
Nicholson, 451 F.3d 1331 (2006).

During the February 2006 hearing, the veteran reported that 
the back injury occurred in 1944 and that he was put on light 
duty for three to five weeks.  In his June 2007 statement the 
veteran reports that the injury occurred on or about July 
1943, and that he went to sick call and was put on light 
duty, and that he broke his left leg in November 1943.  He 
also contends he reinjured his back when he fell and broke 
his leg.  Detailed service medical records contain no records 
of treatment for any condition, including a back injury, 
between February 1943 and December 1943, and show that the 
left leg was broken in September 1944.  The Board finds that 
the veteran's inconsistent recollections of the dates of his 
various injuries suggests that he may not correctly recall 
the details or severity of any back injury he may have 
sustained in service, approximately 50 years earlier.  See 
Barr v. Nicholson, No. 04-0534 (Veteran. App. June 15, 2007).

The veteran contended, in a statement made in July 2005 and 
in his February 2006 hearing, that, following his 1943 or 
1944 fall from the coconut tree in Guadalacanal, he went to 
the dispensary, where he was taped up and put on quarters for 
three days.  The Board does not find the veteran's assertions 
to be persuasive in view of the contemporaneous medical 
records from service which include no complaints of back pain 
during his nine-month hospital stay and the service medical 
records which are devoid of any mention of a back injury or 
disorder at any time while at the same time he was being 
treated for physical complaints.  In addition, the veteran 
did not seek treatment for a back disorder until eighteen 
years after discharge and, when he filed for pension in 1963, 
he indicated that his back disorder began in 1963.  This 
evidence weighs against the credibility of his current 
assertions.  In addition, while he is qualified to testify as 
to symptoms such as those resulting from an injury in 
service, he does not have the medical expertise to relate 
those symptoms to a current back disorder.  Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007), and 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions that his back disorder is related to service are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993). 

The Board is also unpersuaded by the statement of M.B., who 
claims he was there when the veteran fell and reports that 
the veteran injured himself enough to go to the dispensary 
and get taped up.  In his statement, M.B. originally typed 
that the veteran fell from a "telephone" but that was 
crossed out and the word "tree" was typed in a different 
ink, suggesting M.B. does not remember the incident as 
clearly as he might believe.  This statement is of little 
probative value to the veteran's claim as it does not include 
a date for the incident, and, more importantly, it does not 
mention the veteran injuring his back.

Given that the more recent lay statements of the veteran and 
M.B. are inconsistent with the contemporaneous medical 
evidence, which includes detailed service medical records 
which are devoid of complaints or findings of a back injury 
or disorder, despite many opportunities for the veteran to 
offer such information, the Board accords the lay statements 
little weight.  See Buchanon v. Nicholson, 451 F.3d 1331 
(2006) (the Board may weigh the lack of contemporaneous 
medical records against a veteran's lay evidence, but that 
the lack of such records does not render lay evidence not 
credible).

In view of the fact that the service medical records are 
negative for complaints of or treatment for a back injury or 
back disorder, and they contain contemporaneous reports 
wherein the veteran did not complain about a back injury or 
back pain during his lengthy hospital stay, during various 
examinations, or at his separation examination, the Board 
concludes that any back pain the veteran may have experienced 
as a result of his claimed injury was no more than acute and 
transitory as no chronic symptoms or problems were reported 
or found for many years.  The Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disorder or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).

The veteran filed a claim for service connection for the 
right wrist disorder and left leg disorder in January 1946 
but made no mention of back problems.  A VA examination was 
conducted in November 1946, less than a year after discharge, 
and the veteran did not mention a back injury or disorder in 
service, despite the opportunity to do so.  He did mention 
that he could not perform a job involving heavy work, but 
attributed that to his wrist, not to any back disorder.  The 
Board finds that the fact that the veteran did not file a 
claim for a back disorder, and his lack of complaints about a 
back injury or disorder at this nearly contemporaneous 
examination, weight against his claim.

In October 1963, the veteran stated he was seeking pension 
because of a back problem and listed the date of onset as 
October 1963.  He did not file a claim for service connection 
for a back disorder, did not mention any in-service back 
injury, and did not contend his current back disorder was due 
to an injury in service, although the pension claim would 
certainly have been an appropriate time to do so.  He 
submitted medical evidence of a back disorder, in the form of 
a private medical statement referencing a radiologic 
examination which disclosed marked narrowing and 
osteoarthritic changes at the L4-5 level, without any 
reference to service.

The medical evidence submitted with the pension claim was the 
first medical indication of a back problem, and was dated 
October 1963, approximately eighteen years after the 
veteran's service.  For the next forty years, from 1963 to 
2003, the veteran apparently sought treatment for his back 
disorder intermittently, and the records from that time show 
no reference to a back injury in service.  The next evidence 
of record showing treatment for a back disorder is in 1985, 
over twenty years after the 1963 examination and forty years 
after discharge, which shows a back disorder, including 
osteoarthritic changes.  Again, no back injury in service is 
mentioned.  The Board again finds the fact that the veteran 
did not discuss a back injury in service during these 
treatments, despite a clear opportunity to do so, is further 
evidence against his claim.

The veteran sought increased ratings for his service-
connected right wrist and left leg disabilities in June 1984, 
and, again, made no mention of back problems.  VA 
examinations were conducted in November 1946, December 1986, 
and January 1987, and the veteran did not complain about back 
problems, although a back disorder had been diagnosed by 
1986.  The Board again finds it significant that the veteran 
did not report that he sustained back trauma in service 
during any of these examinations, although he had the 
opportunity to do so, and the evidence also weights against 
his claim.

Following the 1985 examination, there is no evidence that the 
veteran sought VA treatment of his back disorder again until 
2003.  VA treatment records from 2003, which note a back 
disorder, reflect that the veteran reported back pain since 
high school.  Private medical records dated 2003, 2004, and 
2005, show a back disorder, including osteoarthritis.

The first record of the veteran claiming his back disorder 
began in service is from August 2004.  A private medical 
record from August 2004 records a history of spinal injury 
beginning when the veteran fell out of a tree in service.  
Although this statement was provided prior to the veteran's 
application for service connection, it was also made almost 
sixty years after the veteran's service.  The Board accords 
the provider's notation of the veteran's reported history 
little weight or probative value in view of the negative 
evidence, discussed above, in the service medical records.

In his February 2006 hearing, the veteran contended that he 
intended to seek service connection for a back disorder in 
the 1950s, but that the representative who assisted him in 
filing his claims for service connection for the wrist and 
leg would not file the veteran's back claim as the 
representative was running for public office.  The veteran 
has not explained why the representative failed to file this 
claim, why the veteran did not choose to file it himself 
during any of the ensuing years, and why he made no mention 
of it in his 1963 application for pension.  The Board assigns 
little probative weight to this assertion.

With regard to the evidentiary gap between discharge from 
active service in December 1945 and the earliest medical 
evidence of a back disorder in October 1963, the Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disorder or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998).  Thus, the lack of any objective evidence 
of continuing complaints, symptoms, or findings for many 
years between the period of active duty and the first 
complaints or symptoms of a back disorder is itself evidence 
which tends to show that a back disorder did not have its 
onset in service or for many years thereafter.  The Board 
finds the fact that the earliest evidence of a back disorder 
is in dated 1963, eighteen years after service, without 
reference to any injury or disorder in service, to weigh 
against his assertions and the claim. 

The Board has carefully considered the veteran's assertions 
and the evidence that he has submitted; however, the 
competent medical evidence is against the veteran's claim 
that his current back disorder is related to service or any 
event of service origin.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


